Title: To James Madison from William Lee, 8 August 1810
From: Lee, William
To: Madison, James


Sir,Ship Ann at Sea Augt. 8. 1810
I beg leave to apologize to you for the state of the packet accompanying this. The boat in which I sent my baggage from St Jean de Luz to the Ship Ann was upset in crossing the bar of the harbour and all my papers, dispatches and clothes were nearly lost. I am happy to find that this packet & Genl. Armstrongs dispatch have suffered less than I expected.
Inclosed is a note of some things I have taken the liberty to ship in the Ann for your use. I shall forward them from the port we enter at. With great respect I have the honor to subscribe myself your devoted humble servant
Wm Lee
